DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63. 

          Response to Amendment
3.	As per Applicant’s instruction as filed on 09/08/22, claims 2-11, 13-14, and 16-20 have been amended.

Response to Applicant’s Restriction/Election Response
4.	Initially, the Examiner acknowledges Applicant’s rational/reasons for the amendment as filed on 09/08/22.
	The Applicant further communicated that claim 1 is generic to various embodiments/Species corresponding to Figs. 4-6, 8, and 10-11, and further asserted that independent claims 12 and 15 are not distinct inventions of claim 1.
	However, upon further review/scrutiny, the Examiner respectfully disagrees with the Applicant’s above assertion with respect to claims 12 and 15 in view of the following reasons.
Independent claim 12 (a Doppler group LIDAR receiver apparatus), clearly corresponds to Species V:	Figs. 8B and 9 illustrating a Doppler group LIDAR for use in a highway automobile application, including a LIDAR receiver device in accordance with another embodiment of the invention.
Furthermore, independent claim 15 (a Doppler group LIDAR transmitter apparatus), clearly corresponds to Species IV:	Figs. 8A and 9 illustrating a Doppler group LIDAR for use in a highway automobile application, including an illuminator/transmitter device in accordance with another embodiment of the invention.


Therefore, during a telephone communication/conversation between the Examiner and the Applicant on 09/24/22, the issues regarding 1) the election of (single) species to be examined and 2) distinct inventions/embodiments/species corresponding to the claims set 12-14 and claims set 15-20.
After further discussion, the Applicant informally agreed to: 
1) 	elect the Species I (Fig. 4) corresponding to claims 1-11; and
2)	acknowledge that independent claims 12 and 15 are distinct and correspond to 
Species V and Species IV, respectively.
Henceforth, since Applicant has elected Species I (Fig. 4), the Examiner will examine on merits the elected Species I corresponding to “generic” claims 1-11, and the remaining non-elected claims 12-20 have been considered/treated as withdrawn claims, in view of all of the reasons as set forth above.
Therefore, in view of all of the reasons/rational as set forth above, the restriction/election  requirement for Examination purposes as indicated is now deemed proper and therefore made FINAL.
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-2, 4-6, and 10-11 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Marschalkowski et al (2017/0328995 A1) in view of Zhou (7,609,971 B1) and Tulip (5,637,872).
Regarding claim 1, Marschalkowski et al discloses a system of Doppler group LIDARs, or group Doppler sensors over optical carrier for sensing objects, comprising: 
at least one optical signal transmitter; and 
at least one optical signal receiver; 
wherein, each of the at least one optical signal transmitter comprising:
a first radio receiver (from one module) (905), for receiving at least one broadcasted signal (1006-1) and based on said broadcasted signal to generate at least one of a frequency reference signal (1006) and a timing signal (Fig. 7, para. [0112]) (Figs. 9B, and 10A; paras [0172], [0178]);
a second radio receiver (from one module) (905), for receiving at least one broadcasted signal (1006-1) and based on said broadcasted signal to generate at least one of the frequency reference signal and the timing signal (Fig. 7, para. [0112]) (Figs. 9B, and 10A; paras [0172], [0178]);
a first signal generator, coupled to the radio receiver, for generating at least one of a first signal (a continuous wave (CW) signal) and a second signal base on at least one of the frequency reference signal and the timing signal (as above) (para. [0242]);
a second signal generator, coupled to the radio receiver, for generating at least one of the first signal and the second signal (frequency modulated continuous wave (FMCW) signal) base on at least one of the frequency reference signal and the timing signal (as above)
(radar signals are generated based on the assigned frequency and timing information to communicate between smart device/Fig 9A and electronic tag/Fig. 9B) (para. [0242]);
wherein, each of the at least one optical signal receiver comprising:
whereby any two of the first or second signal generators in the system, if exist and active (enabled) to operate, are operable to generate: 
copies of the first signal, if active, substantially identical to each other in frequency properties at any time of operation (reflected signal has this characteristics by reflecting received radio waves (e.g., at a given wavelength)) (para. [0207]); and 
copies of the second signal, if active, substantially identical to each other in frequency properties at any time of operation (if the second signal is also received for smart device/control device).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the above teachings to realize/recognize that copies of the first signal, if active, are closely identical to each other in frequency properties at any time of operation, and copies of the second signal, if active, are closely identical to each other in frequency properties at any time of operation, at least since the given wavelength can be selected/determined to derive the copies of the first/second signal, if active, to be closely identical to each other in frequency properties at any time of the operation.
Marschalkowski does not seem to particularly disclose:
a module of light source and amplitude modulator, (L21, Zhou (7,609,971 B1)) coupled to the signal generator, for generating a modulated optical signal by amplitude-modulating one of the first signal, the second signal, or a linear combination of the first and the second signals onto an optical carrier signal, and transmitting the modulated optical signal for object sensing;
wherein, each of the at least one optical signal receiver comprising:
an optical detector, for detecting an amplitude of optical signals received from and associated with objects under detection, and producing a detected signal; and
at least one mixer, (L33, Tulip (5,637,872)) each coupled to the second signal generator and the optical detector, for mixing the detected signal with one of the first signal, the second signal, or the linear combination of the first and the second signals, and each producing a mixing product signal for further processing.
However, Zhou teaches electro optical scanning comprising:
a module of light source (14) and amplitude modulator (18) coupled to a signal generator (16 or 22), for generating a modulated optical signal by amplitude-modulating the signal, and transmitting (via 124) the modulated optical signal for object sensing (by using optical/photo detector), (Fig. 1; col. 4, lines 31-67; col. 5, lines 1-7; col. 6, lines 1-37); and
an optical detector (32) for detecting an amplitude of optical signals received from and associated with objects (output signals) under detection, and producing a detected signal, so that the photodetector is associated with each radiator to provide the microwave signal with controlled time and magnitude of activation of its associated radiator as a function of the optical input to the photodetector (abs.; Fig. 1; col. 4, lines 49-67; col. 2, lines 30-37).
Furthermore, Tulip teaches a detector comprising: 
at least one mixer, (22) coupled to a signal generator (26, 28) and an optical detector (20), for mixing the detected signal with the generated signal, and producing a mixing product signal (22, output) for further processing (30), in order to provide laser absorption spectroscopy with frequency modulation detection, and in particular to the remote detection of gases using laser absorption spectroscopy (Figs. 2-5; col. 5, lines 13-43; col. 1, lines 4-7).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system of Doppler group LIDARs, or group Doppler sensors as taught by Marschalkowski to incorporate/combine Zhou and Tulip’s teachings as above, so that the module of light source and amplitude modulator is coupled to the signal generator, for generating the modulated optical signal by amplitude-modulating one of the first signal, the second signal, or a linear combination of the first and the second signals onto an optical carrier signal, and transmitting the modulated optical signal for object sensing,
wherein, each of the at least one optical signal receiver further comprises:
the optical detector, for detecting the amplitude of optical signals received from and associated with objects under detection, and producing the detected signal, and
the at least one mixer, each coupled to the second signal generator and the optical detector, for mixing the detected signal with one of the first signal, the second signal, or the linear combination of the first and the second signals, and each producing the mixing product signal for further processing, in order to provide laser absorption spectroscopy with frequency modulation detection, and in particular to the remote detection of gases using laser absorption spectroscopy.
Regarding claim 2, Marschalkowski discloses wherein the broadcasted signal is at least one of (para. [0243]):
a Global Navigation Satellite System (GNSS) signal;
a GPS signal;
a GLONASS signal;
a Beidou signal;
a Galileo signaL
a standard frequency and time signal service (SFTS) signal;
a standard frequency and time signal-satellite service (SFTSS) signal;
a wireless signal that is locked in frequency to a GNSS signal; and
a wireless signal that is commonly available to all of the at last one radio receivers in the system (Wi-Fi, BT signal).

Regarding claim 4, Marschalkowski et al discloses, 
wherein the first and the second signal generators are shared as one module (942) and the first and the second radio receivers (905) are shared as one module (Figs. 9A and 9B; para. [0242]).
Regarding claim 5, Marschalkowski et al discloses, wherein the first signal is at least one of: a continuous wave (CW) signal (para. [0242]);
a CW signal that is gated on and off over time; and a linear combination of a plurality of CW signals at distinct frequencies.
Regarding claim 6, Marschalkowski et al discloses, wherein the second signal is at least one of: a frequency modulated signal (FMCW) signal (para. [0242]), and a linear combination of a plurality of frequency modulated signals at distinct frequencies.
Regarding claim 10, Marschalkowski et al discloses, wherein at least one of the at least one optical signal transmitter functions as an illuminator (Beacon signal) transmitter, and is operable to transmit the modulated optical signal towards objects to be sensed (Fig. 9A, control device in 204) (paras. [0009], [0150]).
Note: the control signal contains request, identification as beacon signal, which is the illuminator.
Regarding claim 11, Marschalkowski et al discloses, wherein the illuminator transmitter is installed on at least one of:
a stationary platform; or a movable reference platform (para. [0178]).
Note: the control device comprising a smart device (204) (e.g., FIG. 9A; a camera (118), a smart hazard detector (104), a smart thermostat (102), etc.) can be installed on a stationary platform or a movable reference platform. 

8.	Claim 3 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Marschalkowski et al (2017/0328995 A1), Zhou (7,609,971 B1), and Tulip (5,637,872) as applied to claim 1 above, and further in view of Intwala et al (2013/0121615 A1).
Regarding claim 3, the combination of Marschalkowski et al, Zhou, and Tulip does not seem to particularly disclose, wherein the first signal generator is further operable to generate the first and second signals, if active, with magnitudes thereof based on at least one of:
a low data rate digital ID data sequence of said optical signal transmitter; and 
a low frequency random waveform, generated independently in the optical signal transmitter.

However, Intwala et al teaches frequency domain processing artifacts comprising:
the artifacts that result from frequency domain processing of light-field images are best visible as an intensity wave across the various angular views (e.g., images 208 of FIG. 2), wherein these waves appear as the low frequency random waveform, and Figs. 3A and 4A illustrate angular views in which intensity waves appear as an artifact of conventional frequency domain processing of respective raw light-field images (para. [0039]),
so as to remove artifacts in frequency domain processing of light-field images, wherein the reduction or removal of the artifacts are described that include methods that may be applied during frequency domain processing, wherein the methods may be implemented in software as or in a light-field frequency domain processing module (abs.).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system of Doppler group LIDARs, or group Doppler sensors as taught by Marschalkowski to incorporate/combine Intwala et al’s teachings as above, so that
 the first signal generator is further operable to generate the first and second signals, if active/enabled, with magnitudes thereof based on the low frequency random waveform, generated independently in the optical signal transmitter, in order to remove artifacts in frequency domain processing of light-field images, wherein the reduction or removal of the artifacts are described that include methods that may be applied during frequency domain processing, wherein the methods may be implemented in software as or in a light-field frequency domain processing module.

9.	Claim 7 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Marschalkowski et al (2017/0328995 A1), Zhou (7,609,971 B1), and Tulip (5,637,872) as applied to claim 1 above, and further in view of Alford et al (2020/0060542 A1).
Regarding claim 7, the combination of Marschalkowski et al, Zhou, and Tulip does not seem to particularly disclose, wherein the linear combination of the first and the second signals includes linear combination coefficients that are time varying.
However, Alford et al teaches time of flight optical measurement and decoding of optical signals comprising:
when optical shot noise is taken into account, which can be added to equation [2] by sampling from a Poisson distribution at each histogram bin, for example, using the poissrnd function of Matlab. For example, as illustrated in FIG. 7, two different scattering states of the deep light (representing two different states of a fast-optical signal (active/inactive states or different active states) can be modeled, with shot noise, by varying the time coefficient Td of the deep light, in order to deliver sample light in an anatomical structure, such that the sample light is scattered by the anatomical structure, resulting in physiological-encoded signal light that exits the anatomical structure, and an optical detector for detecting the physiological-encoded signal light, wherein a processor acquires a TOF profile derived from the physiological-encoded signal light, and the initial TOF profile having an initial contrast-to-noise ratio (CNR) between a plurality of states of a physiological activity in the anatomical structure (abs.; para. [0114]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system of Doppler group LIDARs, or group Doppler sensors as taught by Marschalkowski to incorporate/combine Alford et al’s teachings as above, so that
the linear combination of the first and the second signals includes linear combination coefficients that are time varying, in order to deliver sample light in an anatomical structure, such that the sample light is scattered by the anatomical structure, resulting in physiological-encoded signal light that exits the anatomical structure, and an optical detector for detecting the physiological-encoded signal light, wherein a processor acquires a TOF profile derived from the physiological-encoded signal light, and the initial TOF profile having an initial contrast-to-noise ratio (CNR) between a plurality of states of a physiological activity in the anatomical structure.

10.	Claim 8 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Marschalkowski et al (2017/0328995 A1), Zhou (7,609,971 B1), and Tulip (5,637,872) as applied to claim 6 above, and further in view of Epworth et al (2004/0218932 A1).
Regarding claim 8, the combination of Marschalkowski et al, Zhou, and Tulip does not seem to particularly disclose, wherein the plurality of frequency modulated signals maintain one of the following quantities a constant or constants:
a difference or differences of instantaneous frequencies between any pair thereof; or 
a ratio or ratios of instantaneous frequencies between any pair thereof.
However, Epworth et al teaches multi-detector direction of optical signals comprising:
complementary spectral modes which may be detected independently, e.g. upper and lower sidebands would carry information which is correlated for AM and anticorrelated for FM (frequency modulation) (para. [0016]);
output optical signals are then separately detected using multiple photo detectors (12) and the resulting electrical outputs fed to a signal processing unit (13) arranged to provide an output signal (14) representative of the input optical signal and derived from the plurality of inputs received from the photo detectors (12) (para. [0055]); and
the currents at the photo detectors, and the difference current can therefore be used to obtain information on the difference of instantaneous frequencies (para. [0077], [0084]),
in order to separately detect respective multiple spectral modes of a received optical signal, provide for corresponding multi-channel, dispersion-tolerant optical receivers, and provide improved methods and apparatus which will extend the effective reach of such optical transmission systems, thereby reducing the requirement for such regeneration apparatus and mitigating these disadvantages (abs.; para. [0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system of Doppler group LIDARs, or group Doppler sensors as taught by Marschalkowski to incorporate/combine Epworth et al’s teachings as above, so that
the plurality of frequency modulated signals maintain the following quantities a constant or constants:  
the difference or differences of instantaneous frequencies between any pair thereof, in order to separately detect respective multiple spectral modes of a received optical signal, provide for corresponding multi-channel, dispersion-tolerant optical receivers, and provide improved methods and apparatus which will extend the effective reach of such optical transmission systems, thereby reducing the requirement for such regeneration apparatus and mitigating these disadvantages.

11.	Claim 9 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Marschalkowski et al (2017/0328995 A1), Zhou (7,609,971 B1), and Tulip (5,637,872) as applied to claim 1 above, and further in view of Hong et al (2019/0098206 A1).
Regarding claim 9, Marschalkowski et al discloses, wherein at least one of the at least one optical signal transmitter functions as an active beacon transmitter (Beacon signal), and is operable to transmit the modulated optical signal towards objects to be sensed (Fig. 9A, control device in 204) (paras. [0009], [0150]).
The combination of Marschalkowski et al, Zhou, and Tulip does not seem to particularly disclose, wherein the active beacon transmitter is attached to an object for being detected by the at least one optical signal receiver physically located away from this instance of active beacon transmitter.
However, Hong et al teaches image obtaining/processing apparatus, comprising:
an active beacon transmitter (100, Beacon) which is installed in a predetermined area, wherein the beacon (100) may be attached, carried or worn to or by an object, and periodically transmit a beacon signal, wherein the beacon signal may store unique identification information, and an object wearing the beacon 100 may be a fixed or moving object (abs.; Fig. 1; para. [0045]); 
an image processing device (250), wherein;
the stationary imaging device (200, Camera n) comprises a processor (image processing apparatus, 250) which is configured to control the stationary imaging device to transmit image information (images, 11-12) pertaining to an image captured by the stationary imaging device (Fig. 5; paras. [0091-0092]),
the stationary transmission device (100, 400, Beacon) comprises a processor (inherency) which is configured to control the stationary transmission device to transmit a transmission device ID that identifies (ID, identification information) the stationary transmission device (paras. [0045-0046], [0064-0066], [0072]), 
the portable apparatus (500) comprises a processor (510) which is configured to control the portable apparatus to receive the transmitted transmission device ID (such as tag information and (ID) identification information) from the stationary transmission device, to generate time relating to a time corresponding the transmission device ID (time condition information) from the stationary transmission device, and to transmit the time information (transmitting the time condition information includes the time information) and the transmission device ID (identification information) (Figs. 9A-9C; paras. [0108], [0115], [0064-0066], [0095], [0097]), [0134]), 
the image processing device (200, 210) comprises a processor (250) which is configured to control the image processing device, 
to receive the transmitted image information from the stationary imaging device (210) and the transmitted time information and the transmitted transmission device ID from the portable apparatus (500) (paras. [0045-0046], [0062-0066]), and 
to specify images relating to times that the object/user leaves the predetermined area (a first region) from images in the image information based on the received image information and the received time information (time condition information), and the received transmission device ID (paras. [0071-0075], [0045], [0062-0066]),
in order to provide a monitoring system capable of efficiently monitoring a monitoring target by providing a location of a monitoring target approaching a camera and information with respect to a situation in which the monitoring target is in, and controlling the monitoring system (para. [0004]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system of Doppler group LIDARs, or group Doppler sensors as taught by Marschalkowski to incorporate/combine Hong et al’s teachings as above, so that
the active beacon transmitter is attached to the object for being detected by the at least one optical signal receiver physically located away from this instance of active beacon transmitter, in order to provide a monitoring system capable of efficiently monitoring a monitoring target by providing a location of a monitoring target approaching a camera and information with respect to a situation in which the monitoring target is in, and controlling the monitoring system.

12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Sullivan et al (2011/0297742 A1), Methodology for bore sight alignment and correcting ballistic aiming points using an optical (strobe) tracer.
B) 	Hoffberg (2007/0063875 A1), Adaptive pattern recognition based controller apparatus/method, and human factored interface therefore.

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
























/SHAWN S AN/Primary Examiner, Art Unit 2483